DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
Response to Amendment
Applicant has amended claims 1, 3, 6, and 16. Claims 1-7, 9-11, 14, 16-19, 21, 23-25, 27, and 37-38 are currently pending.
Claim Interpretation
Applicant has amended independent claims 1, 6, and 16 to require that the punctal implant comprises “an asymmetrical flange”. Paragraphs 0063 and 0064 of the instant specification disclose asymmetrical flanges as being depicted in figures 1C, 15A, and 18A.  Figures 1C, 15A, and 18A depict punctal implants with flanges that are rectangular with rounded ends, which have both symmetry and asymmetry. For the purpose of examination, flanges with both symmetry and asymmetry were considered to lie within the scope of the limitation of “an asymmetrical flange”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (U.S. Patent Application Publication No. 2011/0054418) in view of Reich et al. (International Publication No. WO 2009/0355562) in further view of Rapacki et al. (U.S. Patent Application Publication No. 2009/0104248).
Regarding claim 1, Pugh discloses a punctal implant for insertion into a punctum of the eye of a subject (Fig. 5, feat. 501; Paragraphs 0017 and 0044), the implant comprising: an outer shell (Fig. 5, feat. 506; Paragraph 0044) having: (i) a proximal end comprising at least one region of drug release (Fig. 5, feat. 502; Paragraph 0044), (ii) a closed distal end (See annotated Fig. 1, feat. 508); and (iii) an interior lumen comprising a drug positioned within the lumen (Fig. 5, feat. 505; Paragraph 0044); and a flange (See annotated Fig. 1, feat. 510), a separator positioned within the lumen to separate drugs units within the interior lumen (Figs. , wherein the drug units are physically arranged within the interior lumen to allow a first drug unit to initially elute prior to an initial elution of a second drug unit (Fig. 3; Paragraphs 0017, 0018, and 0036-0038), and wherein the drug units elute from the lumen to the tear film of the eye of the subject by passing through the at least one region of drug release (Fig. 5, feat. 502; Paragraphs 0017, 0025, and 0044).
Pugh does not disclose that the punctal implant is configured to deliver two or more drugs to the eye of the subject, that the interior lumen comprises at least two drugs, or that the flange is asymmetrical.
Reich teaches drug cores for the release of therapeutic agents (Abstract) that may be used in punctal plugs (Page 75, lines 4-20). Reich further teaches that the drug cores may comprise two drugs arranged such that a first drug elutes into the tears of the eye prior to the second drug beginning to elute (Fig. 32, feats. 3110 and 3115; Page 147, lines 26-40). Reich teaches that such an implant advantageously allows for multiple therapeutic effects to be delivered to the eye of the subject and that the side effects of one drug to be countered by the other drug (Page 72, lines 10-19). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Pugh so that it is configured to deliver two or more drugs to the eye of the subject and so that the interior lumen comprises at least two drugs
Rapacki teaches lacrimal punctal implants (Abstract). Rapacki teaches embodiments of punctal implants which comprise asymmetrical flanges (Fig. 3A, feat. 332; Figs. 34A and 34B, feat. 3432; Paragraphs 0071, 0072, and 0133). Rapacki teaches that such asymmetrical flanges may limit patient discomfort by being parallel to or extend away from the eye (Paragraphs 0072 and 0133). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Pugh in view of Reich so that the flange is asymmetrical so that it may limit patient discomfort by being parallel to or extend away from the patient’s eye as taught by Rapacki.
Regarding claim 2, Pugh in view of Reich and in further view of Rapacki discloses the implant of claim 1. Pugh further discloses at least one retention feature configured to anchor the implant in the punctum (See annotated Fig. 1, feat. 509).
Regarding claim 3, Pugh in view of Reich and in further view of Rapacki discloses the implant of claim 1. Pugh in view of Reich and in further view of Rapacki further discloses that the asymmetrical (Rapacki: Paragraphs 0071, 0072, and 0133) flange is configured to rest on the surface of the eyelid when the implant is inserted into the punctum (See annotated Fig. 1, feat. 510).
Regarding claim 4, Pugh in view of Reich and in further view of Rapacki discloses the implant of claim 2.
As discussed above, Rapacki teaches lacrimal punctal implants (Abstract). Rapacki teaches an embodiment in which the retention feature (Fig. 38) comprises channels (Fig. 38, feat. 3832) which may extend through the length of the retention feature (Paragraphs 0137-0138). Rapacki teaches that such a retention feature prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Pugh in view of Reich and in further view of Rapacki so that the at least one retention feature is non-occlusive in order to avoid over insertion as taught by Rapacki.

    PNG
    media_image1.png
    431
    696
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Figure. 1: Adapted from Figure 5 of Pugh et al. (U.S. Patent Application Publication No. 2011/0053318))]Regarding claim 5, Pugh in view of Reich and in further view of Rapacki discloses the implant of claim 1. Pugh further discloses that the at least one region of drug release comprises at least one aperture (Fig. 5, feat. 502; Paragraph 0044).
Claims 6, 10, 11, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2009/0306608) in view of Rapacki et al. (U.S. Patent Application Publication No. 2009/0104248).
Regarding claim 6, Li discloses a punctal implant for insertion into a punctum of the eye of a subject (Fig. 1, feat. 10; Fig. 3, feat. 30; Paragraphs 0016, 0035, and 0040) and configured to deliver two or more drugs to the eye of the subject , the implant comprising: an outer shell (Fig. 1, feat. 11; Paragraph 0035) comprising (i) a proximal end comprising at least one region of drug release (Fig. 3, feat. 34; Paragraph 0040) and a flange (Fig. 1, feat. 14; Paragraph 0035), (ii) a closed distal end (See annotated Fig. 2, feat. 37), and (iii) an interior lumen (Fig. 3, feat. 32; Paragraph 0040) comprising at least two drugs positioned within the lumen (Paragraphs 0039 and 0040), wherein the region of drug release comprises an occlusive member (Fig. 3, feat. 31; Paragraph 0040), the occlusive member positioned at least partially within the interior lumen (Fig. 3, feat. 31), wherein said occlusive member allows elution of the two or more drugs to occur only through the occlusive member (Paragraphs 0019 and 0040), wherein the thickness of the occlusive member at least partially defines the elution rate of the two or more drugs (Paragraph 0022), wherein the flange is configured to rest on the surface of the eyelid when the implant is inserted into the punctum (Fig. 1, feat. 14; Paragraph 0035), and wherein the first and second drug elute from the lumen to the tear film of the eye of the subject by passing through the at least one region of drug release (Paragraphs 0019 and 0040).
Li does not explicitly disclose that the thickness of the occlusive member at least partially defines the elution rate of the two or more drugs. However, the rate of diffusion through a membrane like the occlusive member is at least partially dependent on the thickness of that membrane according to Fick’s laws of diffusion, so Li inherently discloses that the thickness of the occlusive member at least partially defines the elution rate of the two or more drugs.
Li does not disclose that the flange is asymmetrical.

    PNG
    media_image3.png
    528
    484
    media_image3.png
    Greyscale
[AltContent: textbox (Annotated Figure 2: Adapted from Li et al. (U.S. Patent Application Publication No. 2009/0306608).)]Rapacki teaches lacrimal punctal implants (Abstract). Rapacki teaches embodiments of punctal implants which comprise asymmetrical flanges (Fig. 3A, feat. 332; Figs. 34A and 34B, feat. 3432; Paragraphs 0071, 0072, and 0133). Rapacki teaches that such asymmetrical flanges may limit patient discomfort by being parallel to or extend away from the eye (Paragraphs 0072 and 0133). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Li in view of Reich so that the flange is asymmetrical so that it may limit patient discomfort by being parallel to or extend away from the patient’s eye as taught by Rapacki.
Regarding claim 10, Li in view of Rapacki discloses the implant of claim 6. Li further discloses that the occlusive member further comprises randomly or patterned holes through the occlusive member 
Regarding claim 11, Li in view of Rapacki discloses the implant of claim 6. Li further discloses that the first drug is placed in a more proximal position within the interior lumen (Fig. 3, feat. 33; Paragraphs 0039 and 0040) relative to the position of the second drug (Fig. 3, feat. 36; Paragraphs 0039 and 0040).
Regarding claim 37, Li in view of Rapacki discloses the implant of claim 6. Li further discloses that the occlusive member comprises two or more holes (Paragraphs 0040 and 0049).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2009/0306608) in view of Rapacki et al. (U.S. Patent Application Publication No. 2009/0104248) and in further view of Beeley et al. (U.S. Patent Application Publication No. 2012/0059338).
Regarding claim 7, Li in view of Rapacki discloses the implant of claim 6. Li in view of Rapacki does not disclose that the occlusive member is dimensioned based on the permeability of said occlusive member to said first and second drugs and the desired relative timing and duration of elution of said first and second drugs.
Beeley teaches a drug delivery lacrimal implant (Abstract). Beeley teaches an embodiment in which the drug is delivered to the eye through an occlusive member (Fig. 5, feat. 60; Paragraph 0035). Beeley teaches that the geometry of the device and occlusive member may be used to control the diffusion of drugs into the eye (Paragraphs 0047 and 0052). Beeley teaches that varying the geometry of the device and occlusive member allows a variety of desired drug release profiles to be obtained (Paragraphs 0047 and 0052). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to the occlusive member is dimensioned based on the permeability of said occlusive member to said first and second drugs and the desired relative timing and duration of elution of said first and second drugs as taught by Beeley so that a variety of desired drug release profiles may be employed.
Regarding claim 9, Li in view of Rapacki discloses the implant of claim 6.
As discussed above, Beeley teaches a drug delivery lacrimal implant (Abstract). Beeley teaches an embodiment in which the drug is delivered to the eye through an occlusive member formed integrally with the outer shell of the implant (Fig. 5, feat. 60; Paragraph 0035). Beeley teaches that the geometry of the device and occlusive member may be used to control the diffusion of drugs into the eye (Paragraphs 0052-0053). Beeley teaches that varying the geometry of the device and occlusive member allows a variety of desired drug release profiles to be obtained (Paragraph 0053). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Li in view of Rapacki so that the occlusive member is integrally formed with the outer shell of the implant as taught by Beeley so that a variety of desired drug release profiles may be employed.
Additionally, making the occlusive member integral with the outer shell of the implant is a matter of obvious engineering choice. Please see MPEP 2144.04.V.B. for more details.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2009/0306608) in view of Rapacki et al. (U.S. Patent Application Publication No. 2009/0104248) and in further view of Reich et al. (International Publication No. WO 2009/035562).
Regarding claim 14, Li in view of Rapacki discloses the implant of claim 6. Lin in view of Rapacki does not disclose that the first drug is formed as a discontinuous first phase and the second drug is formulated as a dispersion of solid or liquid particles into which the first drug is dispersed.
As discussed above, Reich teaches drug cores for the release of therapeutic agents (Abstract) that may be used in punctal plugs (Page 75, lines 4-20). Reich teaches that an implant configured to deliver two or more drugs to the eye of a subject advantageously allows for multiple therapeutic effects to be delivered to the eye of the subject and for the side effects of one drug to be countered by the other drug (Page 72, lines 10-19). Reich further teaches that one drug may be formed as a discontinuous phase dispersed in another material (Page 120, line 31 – Page 121, line 20) and that two or more drugs that work together may be released together (Page 131, lines 24-32). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Lin in view of Rapacki so that the first drug is formed as a discontinuous first phase and the second drug is formulated as a dispersion of solid or liquid particles into which the first drug is dispersed so that the first and second drugs will be released together and the side effects of one drug can be counteracted by the other drug as taught by Reich.
Claims 16-18, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (International Publication No. WO 2009/035562) in view of Cohan et al. (U.S. Patent No. 6,196,993) and in further view of Rapacki et al. (U.S. Patent Application Publication No. 2009/0104248).
Regarding claim 16, Reich discloses a punctal implant for insertion into a punctum of the eye of a subject (Fig. 21, feat. 2100; Page 136, line 27 – Page 137, line 26; Fig. 32, feat. 3200; Page 147, lines 12-34) and configured to deliver two or more drugs to the eye of the subject (Page 147, lines 12-26), the implant comprising: an outer shell (Fig. 21, feats. 2110, 2120, and 2130) having: (i) a proximal end comprising at least one region of drug release (Fig. 21, feat. 2140; Page 137, line 8-26) and a flange (Fig. 21, feat. 2110; Page 137, lines 3-6), (ii) a closed distal end (Fig. 21, feat. 2135; Page 136, lines 30-34; Page 137, lines 12-15); and (iii) an interior lumen (Fig. 32, feat. 2140; Page 147, lines 26-34) comprising at least two drugs positioned within a lumen (Fig. 32, feats. 3110 and 3115; Page 147, lines 26-32), wherein the region of drug release comprises an aperture through an annular ring positioned at the proximal-most portion of the interior lumen (Fig. 32, feat. 2140; Page 147, lines 26-34), wherein said aperture allows elution of the two or more drugs to occur only through the occlusive member (Page 137, lines 15-21), wherein the dimensions of the aperture at least partially define the elution rate of the two or more drugs (Figs. 2A-2I; Page 120, lines 1-14), wherein the flange is configured to rest on the surface of the eyelid when the implant is inserted into the punctum (Fig. 21, feat. 2110; Page 137, lines 3-6), and wherein the first and second drug elute from the lumen to the tear film of the eye of the subject by passing through the at least one region of drug release 
Reich does not disclose that the flange is asymmetrical, an annular ring component defining the aperture, or that the diameter of the aperture is smaller than a diameter of the interior lumen.
Cohan teaches a punctal implant (Col. 2, lines 34 – 45). Cohan teaches that the implant comprises a reservoir for drugs formed by a channel through the interior of the body of the implant (Fig. 3, feat. 34; Col. 4, lines 21-35). Cohan teaches that the region of drug release comprises a pore for releasing drugs into the tears (Fig. 3, feat. 42; Col. 4, lines 36-48). Cohan teaches that the diameter of the pore is smaller than the diameter of the interior lumen (Fig. 3, feat. 42) and that the geometry of the pore may be customized in order to achieve a desired release rate of a drug (Col. 5, line 33 – Col. 6, line 51). Cohan teaches that an appropriate rate-controlling pore may be sized by retrofitting an insert with a separate apertured cap component over the drug reservoir (Col. 6, lines 39-51). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Reich so that the region of drug release comprises an annular ring component, the annular ring component defining an aperture, wherein the diameter of the aperture is smaller than a diameter of the interior lumen so that a desired release rate for the first and second drugs may be achieved as taught by Cohan.
As discussed above, Rapacki teaches lacrimal punctal implants (Abstract). Rapacki teaches embodiments of punctal implants which comprise asymmetrical flanges (Fig. 3A, feat. 332; Figs. 34A and 34B, feat. 3432; Paragraphs 0071, 0072, and 0133). Rapacki teaches that such asymmetrical flanges may limit patient discomfort by prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Reich in view of Cohan so that the flange is asymmetrical so that it may limit patient discomfort by being parallel to or extend away from the patient’s eye as taught by Rapacki.
Regarding claim 17, Reich in view of Cohan and in further view of Rapacki discloses the implant of claim 16. Reich further discloses that the outer shell comprises a radial bulge in a distal region in order to anchor the implant in the punctum (Fig. 21, feat. 2120; Page 137, lines 1-3).
Regarding claim 18, Reich in view of Cohan and in further view of Rapacki discloses the implant according to claim 16.
Reich does not disclose that the first drug elutes for a period between 1 and 75 days (about 2.5 months), and that the second drug elutes for a period of time ranging from about 1 to about 24 months after the first drug is eluted. Reich teaches that an embodiment in which the first and second drugs are positioned such that the first drug must elute before the second drug (Fig. 32; Page 147, lines 12-26), the first and second drugs should preferably be eluted at an effective rate in the range of 3 to 24 months (Page 148, lines 11-25). The total claimed elution period for the first and second drugs is up to 26.5 months, wherein the first drug elutes for the first 0 to 2.5 months and the second drug elutes for the next 1 to 24 months. The range of 3 to 24 months for elution of the first and second drugs taught by Reich overlaps the claimed range of 0 to 26.5 months. Because the range taught by Reich overlaps the claimed range, a prima facie case of obviousness exists for the claimed range. Please see MPEP 2144.05.I for more prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Reich in view of Cohan and in further view of Rapacki so that the first drug elutes for a period of between 1 and 75 days, and a second drug elutes for a period of time ranging from about 1 to about 24 months after the first drug is eluted.
Regarding claim 23, Reich in view of Cohan and in further view of Rapacki discloses the implant according to claim 16. Reich further discloses that the first drug is a steroid (Page 110, lines 11-25).
Regarding claim 24, Reich in view of Cohan and in further view of Rapacki discloses the implant according to claim 23. Reich further discloses that the steroid is selected from the group consisting of lotprednol, etabonate, dexamethasone, and triamcinolone acetonide (Page 111, liens 5-15).
Regarding claim 25, Reich in view of Cohan and in further view of Rapacki discloses the implant according to claim 16. Reich further discloses that the second drug is cyclosporine (Page 111, lines 26-27) and is optionally formulated as a nanodispersion (Page 122, lines 12-19).
Regarding claim 27, Reich in view of Cohan and in further view of Rapacki discloses the implant according to claim 16. Reich further discloses that the first drug facilitates tear production (Page 111, lines 26-27).
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (International Publication No. WO 2009/035562) in view of Cohan et al. (U.S. Patent No. 6,196,993), in further view of Rapacki et al. (U.S. Patent Application Publication No. 2009/0104248), and in further view of Beeley et al. (U.S. Patent Application Publication No. 2012/0059338).
Regarding claim 19, Reich in view of Cohan and in further view of Rapacki discloses the implant according to claim 16. Reich in view of Cohan and in further view of Rapacki does not disclose that the implant has a length between about 0.5 and 2.5 mm.
As discussed above, Beeley teaches a drug delivery lacrimal implant (Abstract). Beeley teaches an implant with a length preferably about 1.2 and 2.5 mm (Paragraph 0068). Beeley teaches that an implant with such dimensions can be anchored within the punctum (Paragraph 0067). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Reich in view of Cohan and in further view of Rapacki so that it has a length between about 0.5 and about 2.5 mm as taught by Beeley so that the implant may be anchored within the punctum.
Regarding claim 21, Reich in view of Cohan and in further view of Rapacki discloses the implant according to claim 16. Reich in view of Cohan and in further view of Rapacki does not disclose that the implant has a diameter of about 0.2 to about 1.5 mm.
As discussed above, Beeley teaches a drug delivery lacrimal implant (Abstract). Beeley teaches an implant with a width preferably about 0.3 to 1.5 mm (Paragraph 0068). Beeley teaches that an implant with such dimensions can be anchored within the punctum (Paragraph 0067). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify has a diameter of about 0.2 to about 1.5 mm as taught by Beeley so that the implant may be anchored within the punctum.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2009/0306608) in view of Rapacki et al. (U.S. Patent Application Publication No. 2009/010428) and in further view of Prescott (U.S. Patent Application Publication No. 2006/0020253).
Regarding claim 38, Li in view of Rapacki discloses the punctal implant of claim 6. Lin in view of Rapacki does not disclose that the closed distal end comprises a plug.
Prescott teaches a punctal implant for delivery (Paragraphs 0009 and 0010). Prescott teaches that the punctal implant comprises a drug impermeable stopper at the distal end in order to seal the distal end (Fig. 5, feat. 40; Paragraph 0023). Prescott teaches that sealing the distal end with a stopper at the end of manufacturing allows the reservoir of the implant to be filled with the drug via the distal end (Figs. 2-5; Paragraph 0023). Prescott teaches that such a manufacturing process is relatively easy (Paragraph 0009). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Li in view of Rapacki so that the closed distal end comprises plug as taught by Prescott so that the drugs in the implant may be inserted via the distal end and the implant may be manufactured with relative ease.
Response to Arguments
Applicant’s arguments, see pages 7-10, with respect to the rejections of claims 1-21 have been fully considered and are persuasive in light of the amendments to independent claims 1, 6, and 16 to require that the flange is asymmetric. Therefore, the rejections have been withdrawn. However, upon further consideration, the following new grounds of rejection have been made:
of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Pugh in view of Reich and in further view of Rapacki
of claims 6, 10, 11, and 37 under 35 U.S.C. 103 as being unpatentable over Li in view of Rapacki
of claim 7 under 35 U.S.C. 103 as being unpatentable over Li in view of Rapacki and in further view of Beeley
of claim 14 under 35 U.S.C. 103 as being unpatentable over Li in view of Rapacki
of claims 16-18, 23-25, and 27 under 35 U.S.C. 103 as being unpatentable over Reich in view of Cohan and in further view of Rapacki
of claims 19 and 21 under 35 U.S.C. 103 as being unpatentable over Reich in view of Cohan, in further view of Rapacki, and in further view of Beeley
of claim 38 under 35 U.S.C. 103 as being unpatentable over Li in view of Rapacki and in further view of Prescott
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Freeman (U.S. Patent No. 5,334,137) discloses punctal plugs.
De Juan, Jr. et al. (U.S. Patent Application Publication No. 2010/0114309) discloses drug delivery devices.
Beeley et al. (U.S. Patent Application Publication No. 2011/0251568) discloses lacrimal inserts comprising pulsatile drug release.
Maruyama et al. (U.S. Patent No. 5,017,381) discloses pulsatile drug delivery systems.
Butuner (U.S. Patent Application Publication No. 2009/0280158) discloses a punctum plug comprising an asymmetric flange.
Herrick (U.S. Patent No. 6,290,684) discloses a punctal plug with an asymmetrical flange.
Becker (U.S. Patent Application Publication No. 2006/0276738) discloses punctal plugs with asymmetrical flanges.
Coldren (U.S. Patent Application Publication No. 2012/0197217) discloses a punctal plug with an asymmetrical flange.
Cadden et al. (U.S. Patent Application Publication No. 2013/0053794) discloses a punctal plug with an asymmetrical flange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781